EXHIBIT 10.1

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
March 6, 2007 by and among, XTX Energy Inc., a Nevada corporation (the “Buyer”)
and Rothschild Trust Holdings, LLC, a Florida Limited Liability Company, Leigh
Rothschild, an individual residing in the State of Florida, Adam Bauman, an
individual residing in the State of New York and Neal Lenarsky, an individual
residing in the State of California (Rothschild Trust Holdings, LLC, Leigh
Rothschild, Adam Bauman and Neal Lenarsky are individually referred to herein as
the “Seller” and collectively referred to herein as the “Sellers”).

W I T N E S S E T H:

WHEREAS, the Sellers own certain assets and intellectual property; and

WHEREAS, the Buyer wishes to purchase or acquire from the Sellers and the
Sellers wish to sell, assign and transfer to the Buyer, the assets and related
intellectual properties itemized on Exhibit A upon the terms and subject to the
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants, representations and
warranties made herein, and of the mutual benefits to be derived hereby, the
parties hereto agree as follows:

DEFINITIONS

The terms defined below, whenever used in this Agreement (including the Exhibits
and Schedules attached hereto), shall have the respective meanings indicated
below for all purposes of this Agreement.  All references herein to a Section,
Article, Exhibit or Schedule are to a Section, Article, Exhibit or Schedule of
or to this Agreement, unless otherwise indicated.

Affiliate:  of a Person shall mean a Person that directly or indirectly through
one or more intermediaries, controls, is controlled by, or is under common
control with, the first Person.  “Control” (including the terms “controlled by”
and “under common control with”) means the possession, directly or indirectly,
of the power to direct or cause the direction of the management policies of a
person, whether through the ownership of voting securities, by contract or
credit arrangement, or otherwise.

Agreement:  shall have the meaning provided in the first paragraph, above.

Applicable Law:  shall mean all applicable provisions of all (i) constitutions,
treaties, statutes, laws (including the common law), rules, regulations,
ordinances, codes or orders of any Governmental Authority, (ii) Governmental
Approvals and (iii) orders, decisions, injunctions, judgments, awards and
decrees of or agreements with any Governmental Authority.

Assets:  shall have the meaning provided in Section 1.1.

Bill of Sale; Assignment and Assumption:  shall have the meaning provided in
Section 4.3.

Buyer: shall mean XTX Energy, Inc., a Nevada corporation, and any of its
successors and assigns.





 

 

 







--------------------------------------------------------------------------------







Buyer Indemnitees:  shall have the meaning provided in Section 7.1(a).

Closing:  shall have the meaning provided in Section 2.1.

Closing Date:  shall have the meaning provided in Section 2.1.

Code:  shall mean the Internal Revenue Code of 1986, as amended.

Collateral Documents:  shall mean the Bill of Sale and the Intellectual Property
Assignments.

Confidential Information:  shall mean any information (in any form whatsoever)
concerning the Assets and each Seller’s business and affairs that is not already
generally available to the public.

Consent:  shall mean any consent, approval, authorization, waiver, permit,
grant, franchise, concession, agreement, license, exemption or order of
registration, certificate, declaration or filing with, or report or notice to,
any Person, including but not limited to any Governmental Authority.

Contract:  shall mean all agreements and contracts related to each Seller’s
Assets, whether oral or written.

Governmental Approval:  shall mean any Consent of, with or to any Governmental
Authority.

Governmental Authority:  shall mean any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including, without limitation, any government authority, agency, department,
board, commission or instrumentality of the United States, any State of the
United States or any political subdivision, thereof, and any tribunal or
arbitrator(s) of competent jurisdiction, and any self-regulatory organization.

Indemnified Party: shall have the meaning provided in Section 7.1(c).

Indemnifying Party:  shall have the meaning provided in Section 7.1(c).

Intellectual Property:  shall mean any and all United States and foreign:
 (a) patents (including design patents, industrial designs and utility models)
and patent applications (including docketed patent disclosures awaiting filing,
reissues, divisions, continuations, continuations-in-part and extensions),
patent disclosures awaiting filing determination, inventions and improvements
thereto; (b) trademarks, service marks, trade names, trade dress, logos,
business and product names, slogans, all of the goodwill in all of the
foregoing, and registrations and applications for registration thereof; (c) all
rights of copyright, copyrightable subject matter (including software) and
registrations thereof throughout the world for the full term thereof including
all renewals; (d) inventions, processes, designs, formulae, trade secrets,
know-how, industrial models, confidential and technical information,
manufacturing, engineering and technical drawings, product specifications and
confidential business information; (e) mask work and other rights and
registrations thereof; (f) software; (g) intellectual property rights similar to
any of the foregoing; (h) copies and tangible embodiments thereof (in whatever
form





2

 

 

 







--------------------------------------------------------------------------------







or medium, including electronic media) relating to the Sellers’ Intellectual
Property itemized on Exhibit A contemplated for Buyer’s business.

Intellectual Property Assets:  shall have the meaning provided in Section
3.1.10(a).

Intellectual Property Assignments:  shall have the meaning provided in Section
4.3.

IRS:  shall mean the Internal Revenue Service.

Knowledge:  shall mean the actual knowledge of the relevant Person after due
inquiry.

Lien:  shall mean any mortgage, pledge, hypothecation, right of others, claim,
security interest, encumbrance, lease, sublease, license, occupancy agreement,
adverse claim or interest, easement, covenant, encroachment, burden, title
defect, title retention agreement, voting, trust agreement, interest, equity,
option, lien, right of first refusal, charge or other restrictions or
limitations of any nature whatsoever, including but not limited to such as may
arise under any Contracts.

Material Adverse Effect:  shall mean a materially adverse effect on the
business, results of operations, assets, liabilities or condition (financial or
otherwise) of Seller or Buyer, as the case may be.

Person:  shall mean any natural person, firm, partnership, association,
corporation, company, limited liability company, trust, business trust,
Governmental Authority or other entity.

Sellers:  shall mean Rothschild Trust Holdings, LLC, a Florida limited liability
company, Leigh Rothschild, Adam Bauman and Neal Lenarsky.

Seller Indemnitees:  shall have the meaning provided in Section 7.1(b).

Tax:  shall mean any federal, state, provincial, local, foreign or other income,
alternative, minimum, accumulated earnings, personal holding company, franchise,
capital stock, net worth, capital, profits, windfall profits, gross receipts,
value added, sales, use, goods and services, excise, customs duties, transfer,
conveyance, mortgage registration, stamp, documentary, recording, premium,
severance, environmental (including taxes under Section 59A of the Code), real
property, personal property, ad valorem, intangibles, rent, occupancy, license,
occupational, employment, unemployment insurance, social security, disability,
workers’ compensation, payroll, health care, withholding, estimated or other
similar tax, duty or other governmental charge or assessment or deficiencies
thereof, whether computed on a separate or consolidated, unitary or combined
basis or in any other manner, including any and all interest and penalties
thereon and additions thereto, whether disputed or not and including any
obligation to assume or succeed to the Tax liability of any other Person.

Treasury Regulations: shall mean the United States income Tax regulations
(including temporary regulations) promulgated by the IRS.





3

 

 

 







--------------------------------------------------------------------------------







ARTICLE I

SALE AND PURCHASE OF THE ASSETS

1.1

Assets.  Subject to the terms, conditions and qualifications set forth herein
and for the consideration set forth in Article II hereof, Sellers agree to
convey, transfer, assign and deliver to the Buyer at the Closing all of each
Seller’s right, title and interest in and to the Seller’s Intellectual Property
described on Exhibit A herein (including, without limitation, all goodwill
associated with Seller’s permits, claims, work in process), the Intellectual
Property Assets, the Confidential Information, any and all rights of the Sellers
under Contracts entered into by each Seller relating to the Assets (the
foregoing items are collectively referred to herein as the “Assets”). The Assets
transferred pursuant to this Agreement shall be sold and conveyed to the Buyer
free and clear of all Liens or Encumbrances of any nature or description.  The
Assets are described as follows:  (a)  pending patent titled Leigh-10 (U.S.
Appl. No. 11/373,322; filed March 10, 2006) owned by Rothschild Trust Holdings,
LLC together with any intellectual property progeny of Leigh-10 and associated
trademarks, including but not limited to codes; (b) the domain names:
publoot.com, publoot.biz, publoot.info, publoot.name, publoot.mobi, publoot.net,
publoot.org, publoot.tv, publoot.us, publoot.ws, squiglee.name, squiglee.us,
squiglee.tv and squiglee.ws, owned by Adam Bauman; (c) the domain names:
 pubmine.com, pubmine.net, pubmine.org, pubmine.biz, pubmine.info, pubmine.us,
pubmine.mobi, pubmine.tv, pubmine.ws, pubmine.name, pubminers.com, publute.com,
publewt.com, moolahpub.com, moolapub.com, atomicguppy.com, atomicguppy.biz,
atomicguppy.net, atomicguppy.org and atomicguppie.com, owned by Leigh
Rothschild; and (d) the domain names:  atomicguppy.info, atomicguppy.us,
atomicguppy.mobi, atomicguppy.tv, atomicguppy.ws and atomicguppy.name, owned by
Neal Lenarsky.

ARTICLE II

THE CLOSING

2.1

Date.  The closing of the sale and purchase of the Assets (the “Closing”) shall
take place on March 9, 2007 or on such date as all the parties hereto may agree
in writing (the “Closing Date”), but in no event later than fifteen (15)
business days from the date of this Agreement.

2.2

Consideration.  In consideration of the sale, assignment, conveyance and
delivery by the Sellers of the Assets to Buyer pursuant to the terms and
conditions of this Agreement on the Closing Date, the Buyer shall issue an
aggregate of One Hundred Forty Two Million (142,000,000) shares of its common
stock (the "Shares") on a restricted basis to the Sellers or their designees as
set forth on Schedule 2.2.

2.3

Allocation of Purchase Price.  The consideration referenced in Section 2.2,
above (and any and all other capitalized costs), shall be allocated among the
Assets in accordance with an allocation schedule to be prepared by the Buyer in
accordance with Section 1060 of the Code, which allocation shall be binding upon
the Buyer and the Sellers.  The Buyer shall deliver such allocation to the
Sellers within sixty (60) days after the Closing Date.  The parties hereto and
their Affiliates will each report the federal, state and local and other Tax
consequences of the purchase and sale contemplated hereby (including the filing
of IRS Form 8594) in a manner consistent with such allocation prepared by the
Buyer.  The Sellers shall timely and properly prepare, execute, file and deliver
all such documents, forms and other information as the Buyer may reasonably
request to prepare such allocation.  None of the parties hereto shall take any





4

 

 

 







--------------------------------------------------------------------------------







position (whether in audits, tax returns or otherwise) that is inconsistent with
such allocation unless required to do so by Applicable Law.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1

Representations and Warranties of the Sellers.  Each Seller represents, warrants
and covenants to the Buyer as follows:

3.1.1

Authorization, etc.  The Seller has the power and authority to execute and
deliver this Agreement and each of the Collateral Documents to which it is a
party, to perform fully its obligations hereunder and thereunder, and to
consummate the transactions contemplated hereby and thereby.  The execution and
delivery by the Seller of this Agreement and the Collateral Documents to which
it is a party, and the consummation of the transactions contemplated hereby and
thereby, have been duly authorized by all requisite legal actions.  The Seller
has duly executed and delivered this Agreement and each of the Collateral
Documents to which it is a party.  This Agreement is a legal, valid and binding
obligation of the Seller, enforceable against the Seller in accordance with its
terms, except that (a) such enforcement may be subject to bankruptcy,
insolvency, reorganization, fraudulent transfer, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights and (b) the remedy
of specific performance and injunctive and other forms of equitable relief may
be subject to equitable defenses and to the exercise of judicial discretion by
the court before which any proceeding therefore may be brought.  

3.1.2

Organization.  Rothschild Trust Holdings, LLC is a Florida limited liability
company duly organized, validly existing and in good standing under the laws of
the jurisdiction of its formation with full power and authority to carry on its
business and to own or lease and to operate its properties as and in the places
where such business is conducted and such properties are owned, leased or
operated.

3.1.3

No Conflicts, etc.  The execution, delivery and performance by the Seller of
this Agreement and each of the Collateral Documents to which it is a party, and
the consummation of the transactions contemplated hereby and thereby, do not and
will not conflict with or result in a violation of or a default under (with or
without the giving of notice or the lapse of time or both) (i) any Applicable
Law applicable to the Seller, or the Assets, (ii) the legal authority of the
Seller, or (iii) any Contract or other contract, agreement or other instrument
to which the Seller or any Affiliate thereof is a party or by which the Seller
may be bound or affected.  Except as set forth in Schedule 3.1.3, no
Governmental Approval or other Consent is required to be obtained or made by the
Seller in connection with the execution and delivery of this Agreement and the
Collateral Documents or the consummation of the transactions contemplated hereby
and thereby.

3.1.4

Compliance with Laws; Governmental Approvals and Consents.

(a)

The Seller has complied in all material respects with all Applicable Laws
applicable to the Assets and/or the operation thereof; and the Seller has not
received any written notice alleging any conflict, violation, breach or default
of or with respect to any such laws.





5

 

 

 







--------------------------------------------------------------------------------







(b)

All Governmental Approvals and Consents necessary for, or otherwise material to
the Assets have been duly obtained and are in full force and the Seller is in
compliance with each of such Governmental Approvals and Consents held by it with
respect to the Assets.

3.1.5

Assets.  The Seller has good title to all the Assets free and clear of any and
all Liens.  

3.1.6

Contracts.  The Seller has delivered to the Buyer complete and correct copies of
any and all contracts, documents and related materials, together with all
amendments thereto pertaining to the Assets.

3.1.7

Litigation.  There is no action, claim, suit, or proceeding pending or
threatened against or relating to the Assets.  There is no action, claim, suit,
or proceeding pending or, to the Knowledge of the Seller, threatened, against or
relating to the transactions contemplated by this Agreement or any of the
Collateral Documents or the Assets, except for a threatened action against
Messrs. Rothschild and Bauman as set forth in correspondence dated February 5,
2007, to each, a copy of which is attached hereto under Schedule 3.1.7, and
incorporated herein by reference.

3.1.8

Brokers, Finders, etc.  All negotiations relating to this Agreement, the
Collateral Documents, and the transactions contemplated hereby and thereby, have
been carried on without the participation of any Person acting on behalf of the
Seller or any of its Affiliates in such manner as to give rise to any valid
claim against the Buyer for any brokerage or finders’ commission, fee or similar
compensation, or for any bonus payable to any officer, director, employee, agent
or sales representative of or consultant to the Seller or any of its Affiliates
upon consummation of the transactions contemplated by this Agreement or the
Collateral Documents.

3.1.9

Disclosure.  No representation or warranty by the Seller contained in this
Agreement or in any Collateral Document, and no certificate, schedule, list,
report, instrument, or other document furnished to the Buyer pursuant hereto or
thereto or in connection with the transactions contemplated hereby, contains any
untrue statement of material fact, or omits to state a material fact necessary
in order to make the statements and information contained herein or therein not
misleading.

3.1.10

Intellectual Property.

(a)

Title.  Exhibit A contains a correct list of all Intellectual Property that is
owned by the Seller and used in, held for use in connection with, or necessary
for the conduct of, or otherwise material to the Seller’s conveyance of the
Intellectual property contemplated by this Agreement (the “Intellectual Property
Assets”).  The Seller is the sole owner all of the Intellectual Property Assets,
free from any Liens and free from any requirement of any past, present or future
royalty payments, license fees, charges or other payments, or conditions or
restrictions whatsoever.  The Intellectual Property Assets comprise all of the
Intellectual Property necessary to conduct and operate the proposed business
contemplated by the Seller and Buyer.

(b)

Transfer.  Immediately after the Closing, the Buyer will own or otherwise have
the right to use all the Intellectual Property Assets, free from any Liens.





6

 

 

 







--------------------------------------------------------------------------------







(c)

No Infringement.  The Intellectual Property Assets of the Seller does not
infringe or otherwise conflict with any rights of any Person in respect of any
Intellectual Property.  None of the Intellectual Property Assets is being
infringed or otherwise used or available for use, by any other Person.

(d)

No Intellectual Property Litigation.  Except as set forth under Section 3.1.7
above, no claim or demand of any Person has been made nor is there, to the
knowledge of Seller, any proceeding that is pending or threatened, nor is there
a reasonable basis therefor, that (i) challenges the rights of the Seller and/or
the Seller in respect of any Intellectual Property Assets, (ii) asserts that the
Seller is infringing or otherwise in conflict with, or is, required to pay any
royalty, license fee, charge or other amount, with regard to, any Intellectual
Property, or (iii) claims that any default exists under any agreement or
arrangement concerning any Intellectual Property Assets.  None of the
Intellectual Property Assets is subject to any outstanding order, ruling,
decree, judgment or stipulation by or with any court, arbitrator, or
administrative agency, or has been the subject of any litigation, whether or not
resolved in favor of the Seller.

(e)

Use.  There are, and immediately after the Closing will be, no contractual
restriction or limitations pursuant to any orders, decisions, injunctions,
judgments, awards or decrees of any Governmental Authority on the Buyer’s right
to use the Intellectual Property Assets being conveyed by the Seller under this
Agreement.

3.1.11

Tax Returns and Payments.  The Buyer shall not become liable for any Tax
liability of the Seller or the Seller or any of its Affiliates as a result of
the consummation of the transactions contemplated by this Agreement and/or the
Collateral Documents.

3.1.12

Investment.

(a)

Seller is an Accredited Investor as that term is defined in Regulation D
promulgated under the Securities Act of 1933, as amended (the "Act").

(b)

Seller acknowledges that the Shares are being acquired solely for the account of
Seller and not with a view to, or for resale in connection with, any
distribution in any jurisdiction where such sale or distribution would be
precluded.  The Seller does not intend to dispose of all or any part of the
Shares except in compliance with the provisions of the Act and applicable state
securities laws, and understands that the Shares are being offered pursuant to a
specific exemption under the provisions of the Act, which exemption(s) depends,
among other things, upon the compliance with the provisions of the Act.

(c)

Seller hereby agrees that the Buyer may insert the following or similar legend
on the face of any certificates evidencing the Shares if required in compliance
with the Securities Act or state securities laws:

"These securities have not been registered under the Securities Act of 1933, as
amended ("Act"), or any state securities laws and may not be sold or otherwise
transferred or disposed of except pursuant to an effective registration
statement under the Act and any applicable state securities laws, or an opinion
of counsel satisfactory to counsel to the issue that an exemption from
registration under the act and any applicable state securities laws is
available."





7

 

 

 







--------------------------------------------------------------------------------







3.2

Representations and Warranties of the Buyer.  The Buyer represents and warrants
to the Sellers as follows:

3.2.1

Authorization, etc.  The Buyer has the power and authority to execute and
deliver this Agreement and each of the Collateral Documents to which it is a
party, to perform fully its obligations hereunder and thereunder, and to
consummate the transactions contemplated hereby and thereby.  The execution and
delivery by the Buyer of this Agreement and the Collateral Documents to which it
is a party, and the consummation of the transactions contemplated hereby and
thereby, have been duly authorized by all requisite action of the Buyer.  The
Buyer has duly executed and delivered this Agreement and each of the Collateral
Documents to which it is a party.  This Agreement is a legal, valid and binding
obligation of the Buyer, enforceable against it in accordance with its terms,
except that (a) such enforcement may be subject to bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or other similar laws now or
hereafter in effect relating to creditors’ rights and (b) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the exercise of judicial discretion by the court
before which any proceeding therefore may be brought.

3.2.2

Organization.  The Buyer is a corporation duly organized, validly existing and
in good standing under the laws of the jurisdiction of its formation with full
power and authority to carry on its business and to own or lease and to operate
its properties as and in the places where such business is conducted and such
properties are owned, leased or operated.

3.2.3

No Conflicts, etc.  The execution, delivery and performance by the Buyer of this
Agreement and each of the Collateral Documents to which it is a party, and the
consummation of the transactions contemplated hereby and thereby, do not and
will not conflict with or result in a violation of or a default under (with or
without the giving of notice or the lapse of time or both) (i) any Applicable
Law applicable to the Buyer, or (ii) the certificate of incorporation or by-laws
of the Buyer.  No Governmental Approval or other Consent is required to be
obtained or made by the Buyer in connection with the execution and delivery of
this Agreement and the Collateral Documents or the consummation of the
transactions contemplated hereby and thereby.

3.2.4

Disclosure.  No representation or warranty by the Buyer contained in this
Agreement or in any Collateral Document to which it is a party, and no
certificate, schedule, list, report, instrument, or other document furnished by
the Buyer to the Seller pursuant hereto or in connection with the transactions
contemplated hereby or thereby, contains any untrue statement of material fact,
or omits to state a material fact necessary in order to make the statements and
information contained herein or therein not misleading.

3.2.5

Issuance of the Shares.  The Shares are duly authorized and, when issued and
paid for in accordance with this Agreement, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens and shall not be
subject to preemptive rights or similar rights of shareholders.

3.2.6

Capitalization.  The number of shares and type of all authorized, issued and
outstanding capital stock of the Buyer (whether or not presently convertible
into or exercisable or exchangeable for shares of capital stock of the Buyer) is
set forth in Schedule 3.2.6.  All outstanding shares of capital stock are duly
authorized, validly issued, fully paid.  Except as disclosed in Schedule 3.2.6,
there are no outstanding options, warrants, script rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities





8

 

 

 







--------------------------------------------------------------------------------







rights or obligations convertible into or exercisable or exchangeable for, or
giving any Person any right to subscribe for or acquire, any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Buyer is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock.
 There are no anti-dilution or price adjustment provisions contained in any
security issued by the Buyer (or in any agreement providing rights to security
holders).  The issue and sale of the Shares will not obligate the buyer to issue
shares of Common Stock or other securities to any Person (other than the Seller)
and will not result in a right of any holder of Buyer securities to adjust the
exercise, conversion, exchange or reset price under such securities.

3.2.7

SEC Reports; Financial Statements.  The Buyer has filed all reports required to
be filed by it under the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof (the foregoing
materials (together with any materials filed by the Buyer under the Exchange
Act, whether or not required) being collectively referred to herein as the "SEC
Reports" and, together with this Agreement and the Schedules to this Agreement,
the "Disclosure Materials") except as set forth on Schedule 3.2.7.  As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  The financial statements of the Buyer
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing.  Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
("GAAP"), except as may be otherwise specified in such financial statements or
the notes thereto, and fairly present in all material respects the financial
position of the Buyer and its consolidated subsidiaries as of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments.  All material agreements to which the Buyer is a party or to
which the property or assets of the Buyer is subject are included as part of or
specifically identified in the SEC Reports.

3.2.8

Material Orders.  At Closing, the Buyer shall have no liabilities.  Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in the SEC Reports or in Schedule 3.2.8, (i)
there has been no event, occurrence or development that, to the Buyer's
knowledge, individually or in the aggregate, has had or that would result in a
Material Adverse Effect to the Buyer, (ii) the Buyer has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Buyer's
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Buyer has not altered its method of
accounting or the identity of its auditors, except as disclosed in its SEC
Reports, (iv) the Buyer has not declared or made any dividend or distribution of
cash or other property to its shareholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, and (v) the
Buyer has not issued any equity securities or incurred any liability or
obligation direct or contingent, for borrowed money, or entered into any
transaction other than in the ordinary course of business.





9

 

 

 







--------------------------------------------------------------------------------







3.2.9

Absence of Litigation.  There is not action, suit, claim, proceeding, inquiry
or, to the Buyer's knowledge, investigation before or by any court, public
board, government agency, self-regulatory organization or body pending or, to
the knowledge of the Buyer, threatened against or affecting the Buyer that
could, individually or in the aggregate, have a Material Adverse Effect.

3.2.10

Compliance.  The Buyer is not (i) in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by the Buyer), nor has the Buyer received
written notice of a claim that it is in default under or that it is in violation
of, any indenture, loan or credit agreement or any other agreement or instrument
to which it is a party or by which it or any of its properties is bound (whether
or not such default or violation has been waived), (ii) in violation of any
order of any court, arbitrator or governmental body, or (iii) in violation of
any statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not,
individually or in the aggregate, have or result in a Material Adverse Effect.

3.2.11

Tax Matters.

(a)

Except as set forth on Schedule 3.2.11:

(i)

Buyer has (x) timely filed (or there has been filed on its behalf) all tax
returns required to be filed by it (taking into account valid extensions) and
all tax returns are true and correct, (y) paid (or there has been paid on its
behalf) in full all taxes required to be paid by it, and (z) established (or
there has been established on its behalf) in its October 31, 2006 financial
statements reserves that are adequate for the payment of any taxes not yet due
and payable.  Since October 31, 2006, Buyer has not incurred any liability for
taxes other than in the ordinary course of business, consistent with past
practice;

(ii)

No deficiency for any taxes has been proposed, asserted or assessed against
Buyer that has not been reserved for or paid in full.  No waiver, extension or
comparable consent given by Buyer regarding the application of the statute of
limitations with respect to any taxes or tax return is outstanding, nor is any
request for any such waiver or consent pending;

(iii)

There are no federal, state, local or foreign audits, actions, suits,
proceedings, investigations, claims or administrative proceedings relating to
taxes or any tax returns of Buyer now pending, and Buyer has not received any
notice of any proposed audits, investigations, claims or administrative
proceedings relating to taxes or any tax returns;

(b)

At or prior to Closing, Buyer shall file required tax returns for the taxable
year ended October 31, 2006 and there shall be no tax liability due or owed for
such fiscal  year.  Other than any tax returns, which have not yet been required
to be filed, Buyer has made available to Seller true and correct copies of the
United States federal tax return and any state, local or foreign tax return for
the taxable year ended October 31, 2004, and October 31, 2005.

3.2.12

Employee Benefit Plans.  The Buyer does not have any employee benefit plans
(including, but without limitation, profit sharing and wealth or benefit plans),
or





10

 

 

 







--------------------------------------------------------------------------------







deferred compensation arrangements that are subject to the provisions of the
Employee Retirement Income Security Act of 1974.

3.2.13

Political Contributions.  Buyer has not directly or indirectly, at any time,
made any contributions to any candidate for political office, or failed to
disclose fully any such contribution in violation of law or made any payment to
any state, federal or foreign governmental officer or official, or other person
charged with similar public or quasi-public duties, other than payments or
contributions required or allowed by applicable law.

3.2.14

Trademarks.  Buyer possesses no trademarks, service marks, copyrights, patient
rights, trade secrets or other confidential information material to the conduct
of its business.

3.2.15

No Violation.  Buyer is not subject to any UCC liens in any jurisdiction which
the Buyer has materials assets.

ARTICLE IV

OBLIGATIONS OF SELLERS AT CLOSING

At the Closing, each Seller will deliver to the Buyer the following:

4.1

Resolutions.  Copies of the corporate resolutions and shareholder resolutions
necessary to authorize the execution, delivery and performance of this Agreement
and the applicable Collateral Documents by the Seller.

4.2

Consents.  Copies of (i) all Governmental Approvals required to be obtained by
the Seller and/or the Seller’s agents in connection with the execution and
delivery of this Agreement and the Collateral Documents and the consummation of
the transactions contemplated hereby and thereby and (ii) all Consents
(including, without limitation, all Consents required under any Contract)
necessary to be obtained in order to consummate the sale and transfer of the
Assets pursuant to this Agreement and the Collateral Documents and the
consummation of the transactions contemplated hereby and thereby.

4.3

Transfer Documents.  All documents, certificates and agreements necessary to
transfer to the Buyer good and marketable title to the Assets, free and clear of
any and all Liens thereon, including without limitation, a bill of sale,
assignment and general conveyance, in form and substance reasonably satisfactory
to the Buyer, dated the Closing Date, and assignments with respect to the
Intellectual Property Assets (including a general Intellectual Property
assignment, a trademark assignment and an assignment of patent and patent
applications; collectively, the “Intellectual Property Assignments”).

4.4

Intellectual Property Opinion Letter.  An opinion of counsel to Sellers opining
to the filing of relevant patent applications for the Assets with the U.S.
Patent Office, such opinion in a form reasonably satisfactory to the Buyer.

ARTICLE V

OBLIGATIONS OF BUYER AT CLOSING

At the Closing, the Buyer will deliver to the Sellers the following:





11

 

 

 







--------------------------------------------------------------------------------







5.1

Resolutions.  Copies of the corporate resolutions necessary to authorize the
execution, delivery and performance of this Agreement and the applicable
Collateral Documents by the Buyer.

5.2

Certificate of Good Standing.  Certificate of Good Standing with respect to the
Buyer from the state of incorporation of Buyer.

5.3

Opinion of Counsel.  An opinion of counsel in form reasonably satisfactory to
the Seller.

5.4

Officers Certificate.  Buyer shall provide an officer’s certificate dated as of
the Closing Date setting forth the fulfillment of certain conditions and
provisions under this Agreement reasonably acceptable to Sellers.

5.5

Balance Sheet.  A balance sheet dated as of the Closing Date reflecting no
Company liabilities.

ARTICLE VI

CONDITIONS PRECEDENT AND SUBSEQUENT

6.1

Conditions Precedent to Parties’ Obligations.  Each and every obligation of the
Parties under this Agreement shall be subject to the satisfaction on or prior to
the Closing Date of the following conditions precedent:

(a)

Approvals, Consents and Filing.  Any filing, approval or consent with or from
any Governmental Authority, which is required in respect of the transactions
provided for in this Agreement, shall have been made and obtained.

(b)

Action Against Consummation of Transaction.  No preliminary or permanent
injunction, restraining order, or other order of any court, regulatory body or
agency in any applicable jurisdiction which prevents the consummation of the
transactions contemplated by this Agreement shall have been issued and remain in
effect, and no action or proceeding to obtain such an order shall be pending or
threatened.

(c)

Performance of Conditions, etc.  If any condition, obligation or covenant of the
Sellers and/or the Buyer to be performed by them at or prior to the Closing set
forth in this Article VI shall not have been fulfilled or performed by such
time, each party hereto shall be released from all obligations under this
Agreement.  Notwithstanding the foregoing, the parties hereto shall be entitled
to mutually waive compliance with any of such conditions, obligations or
covenants in whole or in part if they see fit to do so without prejudice to any
of their rights of termination in the event of non-performance in whole or in
part of any other condition, obligation, or covenant.

(d)

Bridge Financing.  At Closing Buyer shall receive proceeds from the sale of
promissory notes and warrants to certain accredited investors (the “Bridge
Financing”) in the aggregate amount up to  $400,000 less brokerage commissions
of 8% and  an aggregate of $8,750 of legal, escrow and other expenses incurred
in connection with the Bridge Financing.





12

 

 

 







--------------------------------------------------------------------------------







(e)

Employment Agreements.  Adam Bauman and Leigh Rothschild shall have agreed to
the employment agreements with the Buyer, the terms of such employment
agreements substantially in the forms attached hereto and the agreements shall
be executed at Closing.

(f)

Resignations of Officers and Directors and Appointment of New Directors.  The
officers and directors of the Buyer shall provide resignations and appoint the
designees of the Seller to serve as directors of the Buyer effective upon
Closing, subject to the effectiveness of an Information Statement filed by the
Buyer pursuant to Section 14(f) of the Securities Act of 1934 and SEC Rule 14f-1
for Notice of Change in the Composition of the Board of Directors.

(g)

Cancellation of Certain Shares of the Company’s outstanding shares of Common
Stock.  Effective upon the Closing, J. Dean Burden shall return to the Buyer’s
treasury approximately 68,929,220 shares of outstanding common stock of the
Buyer held by J. Dean Burden, such shares to be canceled and reflected as
authorized, but unissued.

(h)

SEC Reports.  Buyer shall file its quarterly report for the period ended January
31, 2007.

(i)

Tax Returns.  Buyer shall file its required tax returns for the fiscal year
ended October 31, 2006.

(j)

Form 8-K.  The parties shall cause to be filed a Current Report on Form 8-K
covering this Agreement and related transactions.

6.2

Conditions Subsequent.  The parties agree that an Information Statement shall be
filed with SEC to authorize a reverse split of Buyers’ common stock of 1-for-20
within 30-days of Closing.

6.3

Conditions for Benefit of the Buyer.  The purchase and sale of the Assets by the
Buyer is subject to the following conditions to be fulfilled or performed at or
prior to the Closing, which conditions are for the exclusive benefit of the
Buyer and may be waived in whole or in part by the Buyer in its sole discretion:

(a)

Truth of Representations and Warranties of the Sellers.  The representations and
warranties of the Sellers contained in Section 3.1 shall be true and complete as
of the Closing Date.

(b)

Performance of Agreements.  The Sellers shall have duly performed any and all
obligations and covenants set forth hereunder to be performed by it at or prior
to the Closing.

(c)

Deliveries to the Buyer.  The Buyer shall have received all of the items set
forth in Article IV.

6.4

Conditions for the Benefit of the Sellers.  The purchase and sale of the Assets
is subject to the following conditions to be fulfilled or performed at or prior
to the Closing, which conditions are for the exclusive benefit of the Sellers
and may be waived in whole or in part by the Sellers in their sole discretion:





13

 

 

 







--------------------------------------------------------------------------------







(a)

Truth of Representations and Warranties of the Buyer.  The representations and
warranties of the Buyer contained in Section 3.2 shall be true and complete as
of the Closing Date.

(b)

Performance of Agreements.  The Buyer shall have duly performed any and all
obligations and covenants set forth hereunder to be performed by it at or prior
to the Closing.

(c)

Deliveries to the Sellers.  The Buyer shall have delivered or caused to be
delivered to the Sellers and/or the Sellers’ agents the items set forth in
Article V.

ARTICLE VII

INDEMNIFICATION

7.1

Indemnification.

(a)

By the Sellers.  Each Seller [except as provided under Section 7.1(a)(iii)
below, which is limited to Leigh Rothschild and Adam Bauman] covenants and
agrees to defend, indemnify and hold harmless the Buyer and its Affiliates, as
well as their respective shareholders, officers, directors, employees, agents,
advisers and representatives (collectively, the “Buyer Indemnitees”) from and
against, and pay or reimburse the Buyer Indemnitees for, any and all claims,
liabilities, obligations, losses, fines, costs, royalties, proceedings,
deficiencies or damages (whether absolute, accrued, conditional or otherwise and
whether or not resulting from third party claims), including out-of-pocket
expenses and reasonable attorneys’ and accountants’ fees incurred in the
investigation or defense of any of the same or in asserting any of their
respective rights hereunder (collectively, “Losses”), resulting from, arising
out of or in connection with:

(i)

any inaccuracy of any representation or warranty made by the Seller and/or the
Seller herein or under any Collateral Document or in connection herewith or
therewith;

(ii)

any failure of the Seller and/or the Seller to perform any covenant or agreement
hereunder or under any Collateral Document or fulfill any other obligation in
respect hereof or thereof; or

(iii)

any potential claim arising from Five Points Networks, Inc., inclusive of those
described in the correspondences included under Schedule 3.1.7;

(b)

By the Buyer.  The Buyer covenants and agrees to defend, indemnify and hold
harmless the Sellers and their respective officers, directors, employees,
agents, advisers and representatives (collectively, the “Seller Indemnitees”)
from and against, and pay or reimburse the Seller Indemnitees for, any and all
claims, liabilities, obligations, losses, fines, costs, royalties, proceedings,
deficiencies or damages (whether absolute, accrued, conditional or otherwise and
whether or not resulting from third party claims), including out-of-pocket
expenses and reasonable attorneys’ and accountants’ fees incurred in the
investigation or defense of any of the same or in asserting any of their
respective rights hereunder (collectively, “Losses”) resulting from or arising
out of:





14

 

 

 







--------------------------------------------------------------------------------







(i)

any inaccuracy of any representation or warranty made by the Buyer herein or
under any Collateral Document or in connection herewith or therewith; or

(ii)

any failure of the Buyer to perform any covenant or agreement made hereunder or
under any Collateral Document or fulfill any other obligation in respect hereof
or thereof;

(c)

Indemnification Procedures.  In the case of any claim asserted by a third party
against a party entitled to indemnification under the Agreement (the
“Indemnified Party”), notice shall be given by the Indemnified Party to the
party required to provide indemnification (the “Indemnifying Party”) promptly
after such Indemnified Party has actual knowledge of any claim as to which
indemnity may be sought, and the Indemnified Party shall permit the Indemnifying
Party (at the expense of such Indemnifying Party) to assume the defense of any
claim or any litigation resulting therefrom, provided that (i) the counsel for
the Indemnifying Party who shall conduct the defense of such claim or litigation
shall be reasonably satisfactory to the Indemnified Party, (ii) the Indemnified
Party may participate in such defense at such Indemnified Party’s expenses, and
(iii) the omission by any Indemnified Party to give notice as provided herein
shall not relieve the Indemnifying Party of its indemnification obligation under
this Agreement.  Except with the prior written consent of the Indemnified Party,
no Indemnifying Party, in the defense of any such claim or litigation, shall
consent to entry of any judgment or enter into any settlement that provides for
injunctive or other nonmonetary relief affecting the Indemnified Party or that
does not include as an unconditional term thereof the giving by each claimant or
plaintiff to such Indemnified Party of a release from all liability with respect
to such claim or litigation.  In the event that the Indemnified Party shall in
good faith determine that the conduct of the defense of any claim subject to
indemnification hereunder or any proposed settlement of any such claim by the
Indemnifying Party might be expected to affect adversely the Indemnified Party,
the Indemnified Party shall have the right at all times to take over and assume
control over the defense, settlement, negotiations or litigation relating to any
such claim at the sole cost of the Indemnifying Party, provided that if the
Indemnified Party does so take over and assume control, the Indemnified Party
shall not settle such claim or litigation without the written consent of the
Indemnifying Party, such consent not to be unreasonably withheld.  In the event
that the Indemnifying Party does not accept the defense of any matter as above
provided, the Indemnified Party shall have the full right to defend against any
such claim or demand and shall be entitled to settle or agree to pay in full
such claim or demand and the Indemnifying Parties shall remain responsible for
any Losses the Indemnified Party may suffer resulting from, arising out of,
relating to, in the nature of or caused by any such claim or demand to the
fullest extent provided in this Section 7.1.  In any event, the Indemnifying
Party and the Indemnified Party shall cooperate in the defense of any claim or
litigation subject to this Section 7.1 and the records of each shall be
available to the other with respect to such defense.  

7.2

Survival of Representations and Warranties, etc.  All of the representations and
warranties contained in this Agreement shall survive the Closing and continue in
full force and effect forever thereafter (subject to any applicable statute of
limitations).  

ARTICLE VIII

POST-CLOSING COVENANTS

8.1

Confidentiality.  Each Seller agrees that at all times after the Closing Date,
except as relating to the operations of the Buyer, it shall not, directly or
indirectly in any way





15

 

 

 







--------------------------------------------------------------------------------







utilize, disclose, copy, reproduce or retain in its possession any of the
business records, Intellectual Property Assets or other Assets acquired by the
Buyer hereunder.  Each Seller agrees and acknowledges that the restrictions
contained in this Section 8.1 are reasonable in scope and duration, and are
necessary to protect the Buyer.  

8.2

Remedies.  If the Sellers directly or indirectly breach the covenants set forth
in Section 8.1, the Buyer will be entitled to the following remedies: (a)
damages from the Sellers, jointly and severally; and (b) in addition to its
right to damages and any other rights it may have, to obtain injunctive or other
equitable relief to restrain any breach or threatened breach or otherwise to
specifically enforce the provisions of Sections 8.1, it being agreed that money
damages alone would be inadequate to compensate the Buyer and would be an
inadequate remedy for such breach.  The rights and remedies provided herein are
cumulative and not alternative.

8.3

Reverse Stock Split.  For a period of 12 months from the Closing Date, Sellers
shall not authorize any stock split or recapitalizations except for a reverse
split of Buyer’s outstanding common stock on the Closing Date of 1-for-20.

8.4

Issuance of Securities.  Except as otherwise contemplated under this Agreement
and the agreements referenced under Sections 6.1(d) and 6.1(e), the Sellers
shall not authorize the issuance of any additional securities of the Buyer for a
period of six months from the Closing Date.

8.5

Further Assurances.  Following the Closing Date, each Seller shall, and shall
cause each of its Affiliates to, from time to time, execute and deliver such
additional instruments, documents, conveyances or assurances and take such other
actions as shall be necessary, or otherwise reasonably requested by the Buyer,
to confirm and assure the rights and obligations provided for in this Agreement
and in the Collateral Documents and render effective the consummation of the
transactions contemplated hereby and thereby.

8.6

Use of Name.  After the Closing, neither Sellers nor any of their Affiliates
shall do business under or use the name “Publoot”, “Atomic Guppy” or any
confusingly similar trade, corporate and/or product name, except as otherwise
related to the operations of Buyer.

ARTICLE IX

MISCELLANEOUS

9.1

Expenses.  Subject to the terms and provisions of this Agreement, the Sellers,
on the one hand, and the Buyer, on the other hand, shall bear their respective
expenses, costs and fees (including attorneys’, auditors’ and financing
commitment fees) in connection with the preparation, execution and delivery of
this Agreement and compliance herewith.

9.2

Severability.  If any provision of this Agreement, including any phrase,
sentence, clause, Section or subsection is inoperative or unenforceable for any
reason, such circumstances shall not have the effect of rendering the provision
in question inoperative or unenforceable in any other case or circumstance, or
of rendering any other provision or provisions herein contained invalid,
inoperative, or unenforceable to any extent whatsoever.

9.3

Notices.  All notices, requests, demands, waivers and other communication
required or permitted to be given under this Agreement shall be in writing and
shall be deemed





16

 

 

 







--------------------------------------------------------------------------------







to have been duly given if (a) delivered personally, (b) mailed by first-class,
registered or certified mail, return receipt requested, postage prepaid, or (c)
sent by reputable, nationally recognized next-day or overnight mail or delivery
or (d) sent by telecopy or telegram.

(i)

if to the Sellers to:

Rothschild Trust Holdings, LLC

19333 Collins Avenue

Penthouse 2501

Sunny Isles Beach, FL  33150




Leigh Rothschild

19333 Collins Avenue

Penthouse 2501

Sunny Isles Beach, FL  33150




Adam Bauman

350 East 79th Street, #4D

New York, NY  10021-9203




Neal Lenarsky

543 North McCadden Place

Los Angeles, CA  90004-1027




with a copy to:

David A. Carter, P.A.

Attn:  David A. Carter, Esq.

1900 Glades Road, Suite 401

Boca Raton, Florida  33431




(ii)

if to the Buyer to:

XTX Energy , Inc.

2501 E. Commercial Blvd.

Suite 212

Fort Lauderdale, FL  33308

c/o J. Dean Burden




with a copy to:

Arnstein & Lehr LLP

Attn: Charles Pearlman, Esq.

200 E. Las Olas Boulevard

Suite 1700

Fort Lauderdale, FL  33301




or, in each case, at such other address as may be specified in writing to the
other parties hereto.

All such notices, requests, demands, waivers and other communications shall be
deemed to have been received (w) if by personal delivery on the date of such
delivery, (x) if by certified or registered mail, on the fifth (5th) day after
the mailing thereof, (y) if by next-day or overnight mail or delivery, on the
day delivered, (z) if by telecopy or telegram, on the next day following the day
on which such telecopy or telegram was sent, provided that a copy is also sent
by certified or registered mail.

9.4

Headings.  The headings contained in this Agreement are for purposes of
convenience only and shall not affect the meaning or interpretation of this
Agreement.





17

 

 

 







--------------------------------------------------------------------------------







9.5

Entire Agreement.  This Agreement (including the Exhibits and Schedules hereto)
the Collateral Documents (when executed and delivered) constitute the entire
agreement and supersede all prior agreements and understandings, both written
and oral, between the parties with respect to the subject matter hereof.

9.6

Counterparts.  This Agreement may be executed in several counterparts, each of
which shall be deemed an original and all of which shall together constitute one
and the same instrument.

9.7

Governing Law, etc.  This Agreement shall be governed in all respects, including
as to validity, under the laws of the State of Florida without giving effect to
the conflict of laws rules thereof.  The Buyer and the Sellers hereby
irrevocably submit to the jurisdiction of the courts of the State of Florida and
the Federal courts of the United States of America located in the State of
Florida, solely in respect of the interpretation and enforcement of the
provisions of this Agreement and of the documents referred to in this Agreement,
and hereby waive, and agree not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof or of any such document,
that is not subject thereto or that such action, suit or proceeding may not be
brought or is not maintainable in said courts or that the venue thereof may not
be appropriate or that this Agreement or any of such document may not be
enforced in or by said courts, and the parties hereto irrevocably agree that all
claims with respect to such action or proceeding shall be heard and determined
in such court in Miami-Dade County, Broward County or Palm Beach County,
Florida.  The Buyer and the Sellers hereby consent to and grant any such court
jurisdiction over the person of such parties and over the subject matter of any
such dispute and agree that mailing of process or other papers in connection
with any such action or proceeding in the manner provided in Section 9.3, or in
such other manner as may be permitted by law, shall be valid and sufficient
service thereof.  Should it become necessary for any party to institute legal
action or enforce the terms and conditions of this Agreement, the successful
party will be entitled to reasonable attorneys’ fees and costs.

9.8

Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of the parties hereto and there respective successors and permitted assigns.

9.9

Assignment.  This Agreement shall be freely assignable or transferable by the
Buyer to, and shall inure to the benefit of, and be binding upon any other
corporate entity that shall succeed to the business presently being operated by
the Buyer.  This Agreement shall not be assignable by the Sellers without the
prior written consent of the Buyer.

9.10

No Third Party Beneficiaries.  Except as provided in Article VII with respect to
indemnification of Indemnified Parties hereunder, nothing in this Agreement
shall confer any rights upon any person or entity other than the parties hereto
and their respective successors and permitted assigns.  

9.11

Amendment; Waivers, etc.  No amendment, modification or discharge of this
Agreement, and no waiver hereunder, shall be valid or binding unless set forth
in writing and duly executed by the party against whom enforcement of the
amendment, modification, discharge or waiver is sought.  Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way impair the rights of the party granting such waiver
in any other respect or at any other time.  Neither the waiver by any of the
parties hereto of a breach of or a default under any of the provisions of this
Agreement, nor the failure by any of the parties, on one or more occasions, to
enforce any of the provisions of this Agreement or to exercise any right or
privilege hereunder, shall be construed as a waiver of any





18

 

 

 







--------------------------------------------------------------------------------







other breach or default of a similar nature, or as a waiver of any of such
provisions, rights or privileges hereunder.  The rights and remedies herein
provided are cumulative and are not exclusive of any rights or remedies that any
party may otherwise have at law or in equity.  The representations and
warranties of the Seller and the Seller shall not be affected or deemed waived
by reason of any investigation made by or on behalf of the Buyer (including but
not limited to by any of its advisors, consultants or representatives) or by
reason of the fact that the Buyer or any of such advisors, consultants or
representatives knew or should have known that any such representation or
warranty is or might be inaccurate.

9.12

Compliance with Securities Laws.  The Buyer and Seller shall use their best
efforts to satisfy any and all obligations, and comply with any and all
requirements, arising under applicable federal and state securities laws, as a
result of the execution of this Agreement and the consummation of the
transactions contemplated in this Agreement and/or the Collateral Documents.

9.13

Termination.  Either party may terminate this Agreement without penalty in the
event that the Closing does not occur within fifteen (15) business days of the
date of this Agreement.

[Remainder of this page intentionally left blank]





19

 

 

 







--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

                                                                 

BUYER:

 

        

 

 

XTX ENERGY INC. a Nevada corporation

 

 

 

 

By: 

/s/  J. Dean Burden

 

 

Name: J. Dean Burden

 

 

Title: President

 

 

 

 

 

 

 

 

SELLERS:

 

 

 

 

 

ROTHSCHILD TRUST HOLDINGS, LLC

 

 

 

 

By: 

/s/  Leigh M. Rothschild

 

 

Name: Leigh M. Rothschild

 

 

Title:

 

 

 

 

 

 

 

 

/s/  Leigh M. Rothschild

 

 

Leigh M. Rothschild

 

 

 

 

 

 

 

 

/s/  Adam Bauman

 

 

Adam Bauman

 

 

 

 

 

 

 

 

/s/  Neal Lenarsky

 

 

Neal Lenarsky











20

 

 

 







--------------------------------------------------------------------------------







EXHIBIT A

SCHEDULE 3.1.10

INTELLECTUAL PROPERTY ASSETS




Patent Properties




United States Patent Applications:







Appln. Serial No.




Title




Filing Date

blank

 

 

blank

 

 

blank

 

 




International and Other Foreign Patent Applications:




Country

Appl. Serial No.

Title

Filing Date

INTERNATIONAL

 

 

 

blank

 

 

 

blank

 

 

 




Trademarks




TRADEMARK

APP./REG. NO.

FILING/REG. DATE

CLASS/GOODS

STATUS

Blank

 

 

 

 

Blank

 

 

 

 

blank

 

 

 

 




All trademarks, service marks, trade dress, product packaging, motifs, designs,
logos, product designations and names, slogans, trade and business names,
including all good will associated therewith, and all similar intangible assets
including, but not limited to, the following common law marks and all good will
therein:





 

 

 







--------------------------------------------------------------------------------







General:




All proprietary information, manuals, permits, claims, business and accounting
records relating to the creation of the Assets, inventions, processes, designs,
know-how, industrial models, technical information, manufacturing, engineering
and technical drawings, product specifications, Confidential Information (as
defined in the Asset Purchase Agreement) and all U.S. and foreign patents and
all U.S. and foreign patent applications for inventions that may be based upon,
relate to or include the formulae for the products listed below, any
improvements thereof, including, without limitation, any and all divisions,
continuations or continuations-in-part thereof, and any reissues or
re-examinations thereof, and in and to any and all applications for patents
filed in this or any foreign countries for said inventions or improvements
thereof, including all priority rights, and any and all patents which may be
granted in foreign countries therefore.  

Copyrights




All rights of copyright, copyrightable subject matter (including software) and
registrations thereof throughout the world for the full term thereof including
all renewals, for all tangible things used in, held for use in connection with,
or necessary for the conduct of, or otherwise material to the Buyer’s proposed
business.

Other Intellectual Property




All other intellectual property developed by Seller to be used in contemplation
of Buyer’s business, but not listed specifically herein.





2

 

 

 





